DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.

Response to Amendment
Receipt is acknowledged of the amendment filed 9/21/2020.  Claims 1, 4, 8, 11, 14, and 16 are amended and claims 1-9 and 11-20 are currently pending.

Claim Interpretation
Independent claim 1 recites “the light” in Lines 5 and 8 in association with the first and second optical pathways.  To clarify the record, the antecedence of “the light received” is not interpreted as being the “light” of “a projector configured to emit light” (Line 2) but rather only the portion of the light being emitted by the projector that is received by the respective optical pathway recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 12-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8,494,229 to Jarvenpaa et al. (hereinafter Jarvenpaa; cited by Applicant).
Regarding claim 1, Jarvenpaa teaches a wearable (Fig. 19; col. 9, ll. 13-15) display device, comprising: a projector (light source 350, Fig. 5) configured to emit light; and a waveguide system (diffractive beam expander 207, Fig. 5), comprising optical elements (substrate 7, gratings 210, 222, 230, Fig. 5) that define: a first optical pathway (in-coupling grating 210 to expanding grating 221 to out-coupling gratings 230, Fig. 5B) having a first input region (portion of grating 230 coupled to a first expanding grating 221, Fig. 5) configured to redirect the light received from the projector towards a user at a first angle from a first display region (region of grating 230 with beam B7, Fig. 5), and a second optical pathway (in-coupling grating 210 to expanding grating 222 to out-coupling gratings 230, Fig. 5B) having a second input region (a second expanding grating 222, Fig. 5) adjacent to the first input region and configured to redirect the light received from the projector towards the user at a second angle from a second display region (region of grating 230 with beam B8, Fig. 5), the second angle being different from the first angle (beams B11 and B12, Fig. 5b), and the second display region being coplanar with  the first display region (Fig. 5a-5b) and being laterally offset from the first display region (Figs. 5a-5b), and wherein the light is decoupled from the first optical pathway at the first display region and from the second optical pathway at the second display region (Figs. 5a-5b).  
Regarding claims 2, 9 and 17, Jarvenpaa teaches the first input region (portion of grating 230 coupled to first expanding grating 221, Fig. 5) is located on a first side of an input coupling grating (in-coupling grating 210, Fig. 5b) and the second input region (portion of grating 230 coupled to second expanding grating 222, Fig. 5) is located on a second side of the input coupling grating (Fig. 5b).  
Regarding claim 4, Jarvenpaa teaches the projector is configured to concurrently direct the light into both the first input region and the second input region (Fig. 5).  
Regarding claim 5, Jarvenpaa teaches the waveguide system comprises an input coupling grating (grating 10, Fig. 5b), first and second orthogonal pupil expander (gratings 221 and 222, Fig. 5b) and first and second exit pupil expanders (portions of grating 230 having beams B7 and B8, respectively, Fig. 5b).
Regarding claim 6, Jarvenpaa teaches the first exit pupil expander includes the first display region and the second exit pupil expander includes the second display region and is laterally offset from the first exit pupil expander (beams B7 and B8 exit as beams B11 and B12, Fig. 5b).
Regarding claim 7, Jarvenpaa teaches the optical elements comprise diffractive optical elements (gratings; abstract).
Regarding claim 8, Jarvenpaa teaches a wearable display device (Fig. 19; col. 9, ll. 13-15), comprising: a projector (light source 350, Fig. 5) configured to emit light; and a waveguide system (diffractive beam expander 207, Fig. 5), comprising: first and second input regions (input into expanding gratings 221 and 222 from grating 210 , Fig. 5b) configured to receive the light from the projector, first and second orthogonal pupil expanders (first and second expanding gratings 221 and 222, Fig. 5) configured to transmit the light received from a corresponding one of the first input region and the second input region (Fig. 5b), and first and second exit pupil 
  Regarding claim 12, Jarvenpaa teaches the projector is a first projector (source 350, Fig. 5 & 17) and the wearable display device further comprises a second projector (optical engine 150, Figs. 5 & 17).
  Regarding claim 13, Jarvenpaa teaches the waveguide system is configured to deliver at least a portion of the light emitted from both the first projector and the second projector to one eye of the user of the wearable display device (Fig. 17).  
Regarding claim 14, Jarvenpaa teaches all that is cited in reference to Claim 1 above and additionally that there are diffractive waveguide structures (abstract).
Regarding claim 15, Jarvenpaa teaches a frame defining an opening sized to support the diffractive waveguide system, the frame comprising a temple configured to engage an ear of the user (Fig. 19).  
Regarding claim 18, Jarvenpaa teaches the diffractive waveguide system further comprises third and fourth optical pathways configured to receive light from the projector and that decouple respective third and fourth portions of the light toward an eye of the user (Fig. 5).  As can be seen in the Fig. 5b, the beams B6 via reflections is coupled into out-coupling grating 230 to produce a plurality of optical pathways for beams B8 and subsequently beams B12, for example.
Regarding claim 19, Jarvenpaa teaches the projector is a first projector and the wearable display device further comprises a second projector configured to project light into third and fourth optical pathways of the diffractive waveguide system (source 350 and optical engine 150 cooperate to project light along multiple pathways, Figs. 15-17).  Analogous structures with identical reference numbers in the embodiments of Figs. 15-17 are disclosed in Fig. 5 and analogously anticipate the structures of the independent claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa as applied to claims 2 and 9 above, and further in view of US PG Pub. 2010/0231693 to Leola (hereinafter Leola).
Regarding claims 3 and 20, Jarvenpaa discloses an input coupling grating (in-coupling grating 210, Fig. 5a-5b) redirects the light received to a first orthogonal pupil expander (expander grating 221, Fig. 5b) and redirects the light received to a second orthogonal pupil expander (expander grating 222, Fig. 5b) separate and distinct from the first orthogonal pupil expander
Jarvenpaa discloses the claimed invention as cited above though does not explicitly disclose: the input coupling grating redirects the light received at the first input region to a first orthogonal pupil expander and redirects the light received at the second input region to a 
Leola discloses a first optical pathway (in-coupling grating 14a to intermediate diffractive element 24 to out-coupling grating 16a, Figs. 2a, 5a) having a first input region (grating 14a, Fig. 2a) configured to redirect the light received from the projector (micro display 24, Figs. 2a) towards a user, and a second optical pathway (in-coupling grating 14b to intermediate diffractive element 24 to out-coupling grating 16b, Figs. 2a, 5a) having a second input region (grating 14b, Fig. 2a) adjacent to the first input region and configured to redirect the light received from the projector towards the user (abstract), and the second display region being coplanar with the first display region (Fig. 2a) and being laterally offset from the first display region (Fig. 2a), and wherein the light is decoupled from the first optical pathway at the first display region and from the second optical pathway at the second display region (Fig. 2a), the input coupling grating redirects the light received at the first input region to a first orthogonal pupil expander (intermediate diffractive element 24 to out-coupling grating 16a, Figs. 2a, 5a) and redirects the light received at the second input region to a second orthogonal pupil expander separate and distinct from the first orthogonal pupil expander (intermediate diffractive element 24 to out-coupling grating 16b, Figs. 2a, 5a).   
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to redirect light from the claimed input regions to the claimed orthogonal pupil expanders as taught by Leola with the system as disclosed by Jarvenpaa.  The motivation would have been to provide a stereoscopic display via switching between display regions ([0060]).
Regarding claim 11, Jarvenpaa discloses the claimed invention as cited above though does not explicitly disclose: the first input region is separated from the second input region by a light block that prevents at least some of the light received by the first input region from being transmitted by the second orthogonal pupil expander.  

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light block between input regions as taught by Leola with the system as disclosed by Jarvenpaa.  The motivation would have been to provide a stereoscopic display via switching between display regions ([0060]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa as applied to claim 15 above, and further in view of US PG Pub. 2016/0195720 to Travis et al. (hereinafter Travis).
Regarding claim 16, Jarvenpaa discloses the claimed invention as cited above though does not explicitly disclose the projector is coupled to the temple and configured to direct the light away from an eye of the user.
Travis discloses the projector is coupled to the temple and configured to direct the light away from an eye of the user (projector 14 embodied as laser 60, Figs. 1-3).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a projector within a frame temple as taught by Travis with the system as disclosed by Jarvenpaa.  The motivation would have been to avoid bulky components disposed at or near the rim ([0027]-[0029]).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872